Citation Nr: 0325691	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel








INTRODUCTION

The veteran had active military service from September 1980 
to September 1983. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M & ROC) in Fargo, North Dakota, which denied the veteran's 
claim seeking entitlement to service connection for hepatitis 
C. 

A hearing in Washington, D.C. was scheduled for December 
2003.  The veteran  informed the Board in July 2003 that he 
did not wish to appear for the scheduled hearing. 


REMAND

It does not appear that the M & ROC obtained the veteran's 
May 1994 history and physical exam medical records from the 
Medical Arts Clinic, P.C.  These medical records were 
referenced and relied upon by the VA physician who conducted 
the veteran's August 2002 medical examination.  The August 
2002 exam report apparently included references to risk 
factors for transmitting and acquiring the hepatitis C virus.

Pursuant to Littke v. Derwinski, 1 Vet. App 90 (1990), the M 
& ROC should obtain all treatment records from the Medical 
Arts Clinic, P.C. from 1994.  This should be done in 
conjunction with the veteran's claim of service connection 
for hepatitis C.     

To ensure full compliance with due process requirements 
afforded the veteran, the case is hereby REMANDED to the M & 
ROC for the following development:

1.	The M & ROC should obtain all relevant medical 
records 
from 1994 from the Medical Arts Clinic, P.C.  


2.   After the development requested above has 
been completed, the M & ROC should readjudicate 
the appellant's claim of entitlement to service 
connection for hepatitis C.  In the event that 
the claim is not resolved to the satisfaction of 
the appellant, the appellant and his 
representative should be furnished with a 
supplemental statement of the case which includes 
a summary of additional evidence submitted, any 
additional applicable laws and regulations, and 
the reasons for the decision.  The appellant and 
his representative should be given the 
opportunity to respond to the supplemental 
statement of the case.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the M & 
ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M 




& ROCs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




